DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, Claims 47-71 in the reply filed on June 22, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53-59, 65 and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 53, line 14, the phrase “the aeration” lacks antecedent basis and it is not clearly defined how the venture effect will facilitate the aeration when it is unclear how aeration is provided.
In claim 59, line 6, the phrase “the aeration” lacks antecedent basis and it is unclear how aeration is provided.
In claim 65, line 6, the phrase “the aeration” lacks antecedent basis and it is unclear how aeration is provided.
In claim 71, line 6, the phrase “the aeration” lacks antecedent basis and it is unclear how aeration is provided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 60-64 and 66-70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson ‘767.
As to claim 60, Jackson ‘767 discloses a fire suppression nozzle assembly comprising a spray-type nozzle for spraying a fire suppression fluid(i.e. AFFF foam) including a body portion 42 defining a passage 47 extending longitudinally through the body portion conveying the fire suppression fluid; a deflector portion 44 coupled to the body portion and configured to spray the fire suppression fluid onto a fire suppression target area using a radial spray pattern; a nozzle frame 22/222 having a through-passage 38/40 for receiving the nozzle; wherein the deflector portion includes a deflector flange 58/158 having a plurality of projecting members 60/160 for supporting the deflector flange above the body portion at a predetermined height, the projecting members having a pair of arcuate sidewalls that converge to a point in a radially inner end and a radially outer end of the projecting members, see Figures 8-13, 20 and 22 and col. 6, lines 50-65. See Figures 1-36 and col. 5, line 11 through col. 10, line 63.
As to claims 61 and 62, see a plurality of drainage holes 34/290.
As to claims 63 and 64, see nozzle grate 32/232 disposed adjacent to the nozzle frame 22/222 for collecting and draining liquids, where the nozzle frame and nozzle grate are an integral unit are configured for installation in a trench 14/214.  See Figures 4, 5 and 26.
As to claim 66, Jackson ‘767 discloses a fire suppression nozzle assembly comprising a spray-type nozzle for spraying a fire suppression fluid(i.e. AFFF foam) including a body portion 42 defining a passage 47 extending longitudinally through the body portion conveying the fire suppression fluid; a deflector portion 44 coupled to the body portion and configured to spray the fire suppression fluid onto a fire suppression target area using a radial spray pattern; a nozzle frame 22/222 having a through-passage 38/40 for receiving the nozzle; wherein the deflector portion includes a web portion 74 for coupling to the body portion having a plurality of vanes 60 extending radially therefrom at a spaced locations, see Figures 8-13 and col. 6, lines 50-67. See Figures 1-36 and col. 5, line 11 through col. 10, line 63.
As to claims 67 and 68, see a plurality of drainage holes 34.
As to claims 69 and 70, see nozzle grate 32 disposed adjacent to the nozzle frame 22 for collecting and draining liquids, where the nozzle frame and nozzle grate are an integral unit are configured for installation in a trench 14.  See Figures 4, 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47-59, 65 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson ‘767 in view of Carroll et al ‘809.
Jackson ‘767 discloses all featured elements of the instant invention, as discussed above, except wherein a portion of the body portion at an inlet of the passage includes a plurality of apertures extending therethrough for aerating the fire suppression fluid and a restrictor plate disposed at an inlet of the passage, the restrictor plate having an aperture extending therethrough145791490.1Attorney Docket No.127089-8029.US01 US Application No.: 16/516,100Page 4 of 9wherein the restrictor plate provides a venturi effect in the passage for facilitating the aeration of the fire suppression agent.  Carroll et al ‘809 discloses a foam generating aspirating fire suppression nozzle assembly for spray a fire suppression foam comprising a body portion 10 defining a passage 12 extending longitudinally through the body portion for conveying the fire suppression fluid and wherein a portion of the body portion at an inlet of the passage includes a plurality of apertures 40/41 extending therethrough for aerating the fire suppression fluid, see col. 3, lines 32-46 and col. 5, lines 40-50; and restrictor plate 24 provides a venturi effect in the passage for facilitating the aeration of the fire suppression agent, see col. 5, lines 33-50.   See Figures 1-4 and col. 2, line 62 through col. 5, line 50.  
As to claim 47, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a portion of the body portion at an inlet of the passage includes a plurality of apertures extending therethrough for aerating the fire suppression fluid in the apparatus of Jackson ‘767, as taught by Carroll et al ‘809, since with such a modification would facilitate the aeration of the AFFF foam and enhance fire suppression.
As to claim 53, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a restrictor plate disposed at an inlet of the passage, the restrictor plate having an aperture extending therethrough145791490.1Attorney Docket No.127089-8029.US01 US Application No.: 16/516,100Page 4 of 9wherein the restrictor plate provides a venturi effect in the passage for facilitating the aeration of the fire suppression agent in the apparatus of Jackson ‘767, as taught by Carroll et al ‘809, since with such a modification would facilitate the aeration of the AFFF foam and enhance fire suppression.
As to claims 48, 49, 55 and 56, see a plurality of drainage holes 34/290 in Jackson ‘767.
As to claims 50, 51, 57 and 58, see nozzle grate 32/232 disposed adjacent to the nozzle frame 22/222 for collecting and draining liquids, where the nozzle frame and nozzle grate are an integral unit are configured for installation in a trench 14/214 in Jackson’767.  See Figures 4, 5 and 26.
As to claims 52, 59, 65 and 71, see central support 46 with a plurality of radial arms, which would introduce turbulence in a flow of the AFFF for facilitating aeration with the inclusion of the plurality of apertures or the restrictor plate.
As to claim 54, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to calculate the desired K-factor for the spray-type nozzle corresponding to the size of the aperture in the apparatus of Jackson ‘767, as taught by Carroll et al ‘809, since Carroll et al ‘809 discloses In Table I various aperture dimensions(inch) at various pressures(psig) and flowrates(gpm), therefore one of ordinary skill in the art would be able to calculate the K-factor using the known equation K=Q/                        
                            √
                            P
                        
                    .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Conrad et al ‘076 discloses a restrictor plate with aeration apertures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/           Primary Examiner, Art Unit 3752